Citation Nr: 1105051	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-31 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to November 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 Regional Office (RO) in Albuquerque, 
New Mexico rating decision, which denied the claim on appeal.

The Board notes the Veteran requested an RO hearing in his 
September 2004 substantive appeal, but withdrew the hearing 
request in December 2004 and requested that the matter be sent 
directly to the Board for review.

The Veteran's case was remanded by the Board for additional 
development in April 2007 and September 2009.  The case is once 
again before the Board.

In its September 2009 remand the Board referred the issue 
of entitlement to service connection for an anxiety 
disorder.  A review of the claims file and available 
records does not indicate that any action has been taken 
as to the referred issue.  In that regard, the Board 
observes that multiple service treatment records indicate 
problems with anxiety in service and that the Veteran has 
current complaints of anxiety symptoms.  In light of the 
lay and medical evidence and the recent holding in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are 
diagnosed or labeled), the Board finds that the issue of 
entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action. 




FINDINGS OF FACT

1.  The Veteran did not engage in combat, there is no 
corroboration or verification of the occurrence of the Veteran's 
claimed in-service stressors, and his claimed stressors are 
inconsistent with the time, place, and circumstances of his 
service. 
 
2.  The Veteran's PTSD has not been medically attributed to any 
verified in-service stressful incident.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2002, December 2004, April 2007, and 
April 2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  These letters informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The April 2007 and April 2008 letters from the RO explained to 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Furthermore, 
the Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The VA has a duty to assist the Veteran with the development of 
his claim.  This duty, however, does not negate the Veteran's 
ultimate responsibility to assure that the VA receives all the 
information and evidence needed to substantiate his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The claim was 
remanded by the Board in April 2007, in part, to afford the RO 
the opportunity to request additional identifying information 
about the Veteran's alleged stressors.  In the April 2007 letter, 
the RO requested the information.  The RO received no response to 
the April 2007 letter.  

In addition, the claim was remanded in April 2007 and again in 
September 2009 so the RO/AMC could ask the United States Joint 
Services Records Research Center (JSRRC) (formerly known as the 
United States Armed Services Center for Unit Records Research 
(CURR)) to provide any information that might verify the 
Veteran's report that he was on volunteer assignment with the 
388th Tactical Fighter Squadron in Da Nang, Vietnam on November 
20, 1971.  The September 2009 remand was required because 
following the April 2007 remand the correct request had not been 
made to JSRRC.  Following the September 2009 remand, the AMC did 
not make the request directly to JSRRC.  Instead, the AMC sent 
the request to the Air Force Historical Research Agency.  The 
April 2010 response from the Air Force Historical Research Agency 
noted that there was no reference in the official histories of 
the 388th Field Maintenance Squadron of any temporary duty 
transfers to any other location, including Da Nang, from October 
through December 1971.  Moreover, the response indicated that the 
histories of the 366th Field Maintenance Squadron at Da Nang Air 
Base noted no temporary duty support personnel received from 
October through December 1971.  In addition, the only attack on 
Da Nang Air Force Base from October 1971 through December 1971 
was an October 1971 mortar attack that resulted in no casualties.  
The Board acknowledges that the casualty search conducted by the 
Air Force Historical Research Agency was on an incorrect name, 
"Johnson" instead of "Jackson."  The Board concludes that this 
mistake did not prejudice the Veteran and a remand is not 
required.  The April 2007 and September 2009 Board remands 
required consideration of the alleged shooting of Sergeant A.J. 
only if the Veteran's temporary assignment to Da Nang Air Force 
Base could be confirmed.  As discussed above, such confirmation 
could not be accomplished.  As such, research for evidence of 
casualty on November 20, 1971 was not required and any failure as 
to research the correct name with respect to this incident is not 
prejudicial to the Veteran.  

In summary, while the AMC did not seek verification from the 
JSRRC to verify whether the Veteran was on volunteer assignment 
at Da Nang Air Force Base on November 20, 1971, the AMC sought 
such verification from a source with access to substantially 
similar resources, namely unit history records.  Thus, the 
response by the Air Force Historical Research Agency accomplished 
the purpose of the April 2007 and September 2009 Board remands.  
Namely, the Air Force Historical Research Agency response 
demonstrated that the unit records did not indicate any temporary 
duty assignments from the Veteran's assigned unit in Thailand to 
Da Nang or, indeed, any other location.  As such, the Board finds 
that there has been substantial compliance with its April 2007 
and September 2009 remand directives.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).   
 
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In 
this case, as discussed in more detail below, the relevant and 
determinative issue of the claim is corroboration of the alleged 
in-service stressors. An examination would show nothing other 
than a diagnosis of PTSD, but would not confirm that the alleged 
stressors actually occurred.  Therefore, it would be futile to 
delay appellate consideration of this claim to develop evidence 
that is clearly not determinative and would not substantiate the 
claim. 
 
Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. §3.304(f)(3) (2010); see also 75 Fed. Reg. 39,843 (July 
13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  
Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his active 
duty service.  Specifically, the Veteran reports that he served 
in Thailand, but volunteered for assignment to Vietnam to assist 
and maintain certain aircraft stationed at Da Nang between 
October 1971 and November 1972.  The Veteran claims that on 
approximately November 20, 1971 the base on which he was serving 
received enemy sniper fire and that his friend and co-worker was 
shot in the throat.  In addition, the Veteran reports severely 
cutting his middle finger that same day, which necessitated that 
he be airlifted back to Thailand for surgery.  The Veteran claims 
to have been hospitalized for surgery on the finger and reports 
as traumatic the sights, sounds, and smells of seriously injured 
fellow soldiers.  The Veteran contends these experiences caused 
or contributed to his PTSD, which symptoms the Veteran reports 
include flashbacks and panic attacks.     

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD, from at least May 2002.  This diagnosis has 
been attributed, at least to some extent, to the Veteran's 
account of his military service.   
 
The crucial inquiry, therefore, is whether the Veteran has 
established an in-service stressor and a medical link between the 
in-service stressor and the Veteran's current PTSD.  The Board 
concludes that he has not.  Even assuming a diagnosis of PTSD, 
the preponderance of the evidence is against a finding that the 
Veteran engaged in combat with the enemy during active service, 
and the record does not otherwise contain evidence which confirms 
his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a Veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 
 
The Veteran's personnel records confirm he served for more than 
one year at Korat Royal Thai Air Force Base (RTAFB) and the 
Veteran's service treatment records indicate that at least some 
of that service also was performed at Nakhon Phanom RTAFB, but 
there is no indication that he served in combat while overseas.  
None of the Veteran's earned medals and awards is prima facie 
indications of combat exposure.  The Veteran has not alleged that 
he served in combat or noted any alleged in-service stressors 
that were combat-related.  Based on the foregoing, the Board 
concludes the Veteran did not engage in combat.

Furthermore, the Board concludes that the Veteran's reported 
stressors are inconsistent with the places, types, and 
circumstances of his service.  The Veteran's reported stressors 
occurred while he claims to have been serving in Da Nang, Vietnam 
on November 20, 1971, and while a patient in a hospital in 
Thailand that same day or shortly thereafter.

With respect to the Veteran's claimed service in Da Nang, 
Vietnam, as discussed above, an April 2010 response from the Air 
Force Historical Research Agency indicated that the unit records 
of the Veteran's 388th Field Maintenance Squadron at Korat RTAFB 
did not send any service members to other units, including to Da 
Nang Air Force Base.  Indeed, the Veteran's Aerospace Ground 
Equipment group reported 118 of 120 personnel present for duty.  
As to the 366th Field Maintenance Squadron at Da Nang Air Force 
Base, the unit was only 75 percent manned during that time 
period, but the unit records indicated that they were able to 
maintain work requirements by working long hours of overtime, 
with no mention of temporary outside assistance.  Moreover, the 
unit records did not show any enemy attacks on the Da Nang Air 
Force Base in November or December 1971.  In October 1971 there 
was a reported enemy mortar attack, but the attack did not result 
in any casualties.  

Of equal significance, the Board notes that the Veteran's service 
treatment records indicate myriad reports of medical treatment at 
the dispensary at Korat RTAFB and Nakhon Phanom RTAFB, during the 
period from October 1971 to November 1972 when the Veteran 
claimed to have been stationed at Da Nang Air Force Base.  
Specifically, the Board notes treatment at Korat RTAFB on October 
27, 1971; November 2, 1971; November 6, 1971; November 8, 1971; 
November 10, 1971; November 16, 1971; November 18, 1971; January 
11, 1972; January 29, 1972; April 21, 1972; May 2, 1972; May 12, 
1972; May 26, 1972; June 1, 1972; June 7, 1972; and June 10, 
1972.  This required treatment for varied symptoms, including, 
stomach discomfort and sleeping too much.  There were also 
records from the dispensary at Nakhon Phanom RTAFB, including on 
June 16, 1972; June 20, 1972; June 29, 1972; June 30, 1972; July 
3, 1972; July 18, 1972; and July 30, 1972.  Records from October 
1972 and November 1972 indicate that the Veteran was treated for 
complaints at the dispensary at Kirtland Air Force Based in New 
Mexico.  Thus, the Veteran's service treatment records show that 
for a vast amount of the time the Veteran claims to have been on 
a temporary duty assignment in Da Nang he was actually still in 
Thailand.

In addition, the Veteran contends that the same day as his 
claimed stressor of witnessing the shooting of Staff Sergeant 
A.J. at the Da Nang Air Force Base, the Veteran claims to have 
cut the middle finger on his hand pulling down a canopy and that 
the wound required him to be airlifted from Vietnam to Thailand 
for surgery.  The service treatment records indicate no treatment 
for a finger laceration in November 1971 while stationed in Da 
Nang.  The Veteran's service treatment records indicate, however, 
that during November 1971 he was being treated at the Korat RTAFB 
dispensary for an ankle injury that required a cast.  Moreover, 
on November 18, 1971 the Veteran was treated for stomach problem 
at the Korat dispensary and diagnosed with gastroenteritis.

The service treatment records do include multiple injuries to the 
hand and fingers.  In January 1972, for example, the Veteran 
injured his right hand during a karate lesson, for which he was 
seen at the dispensary at Korat RTAFB.  A July 1972 record showed 
a deep laceration of the middle and fourth fingers of the right 
hand, for which sutures were required.  The Veteran was released 
from the hospital that day.  A later July 1972 clinical record 
from the 432nd USAF Hospital at Korat RTAFB noted a laceration of 
the left middle finger 12 days prior that had required stitches 
and had subsequently become infected.  Another July 1972 
treatment record indicated that the original injury occurred as a 
result of an incident with a ceiling fan.  These records fail to 
indicate that the Veteran suffered an injury in Vietnam pulling 
down a canopy in November 1971, required any medical procedure 
more extensive than sutures, or required any period of 
hospitalization following a finger laceration in November 1971.

The Board, therefore, concludes that the service treatment 
records, personnel records, and the Veteran's unit record 
histories either directly contradict or fail to support his claim 
that he served on temporary duty at Da Nang Air Force Base from 
October 1971 to November 1972.  As noted, these records do not 
indicate that any transfers from the 388th from October through 
December 1971 and the Veteran's service treatment records note 
multiple treatments at the Korat RTAFB dispensary during that 
period.  Given the lack of the evidence of any personnel 
transferred from the 388th to Da Nang Air Force Base from October 
through December 1971 and the service treatment records that 
indicate multiple treatments at the Korat RTAFB dispensary during 
that period, the Board finds that the Veteran's claimed stressors 
are inconsistent with the place, type, and circumstances of his 
service at Korat RTAFB in Thailand.  Given the significant 
contemporaneous evidence against the Veteran's claim that he 
served at Da Nang Air Force Base between October 1971 and 
November 1972, the Veteran's testimony alone is insufficient to 
establish the occurrence of the claimed stressors under the 
recently revised regulations.

Therefore, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to warrant 
service connection.  The Board notes that the RO provided the 
Veteran with a letter dated in June 2002 requesting he detail the 
specific alleged stressors, including specific dates and 
locations.  The Veteran responded in June 2002, with a statement 
detailing several alleged stressors.  Specifically, the Veteran 
contends on approximately November 20, 1971 he was on a base in 
Da Nang, Vietnam and while performing maintenance duties his 
friend was shot in the throat.  The Veteran also provided the 
name and rank of his injured friend and the Veteran's unit.  The 
Veteran also claims to have that same day to have cut his middle 
finger so severely while pulling a canvas cover over a canopy 
that he had to be transported to Thailand and hospitalized for 
surgery to the finger.  

The RO forwarded the information from the Veteran's June 2002 
statement with a request for stressor verification to the U.S. 
Armed Services Center for Unit Records Research (CURR) (currently 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)).  In May 2003, CURR responded that the personnel records 
sent were for a different veteran and, therefore, the Veteran's 
unit and dates of assignment could not be verified.  CURR's 
director also stated in the letter that the Veteran's contention 
regarding a shot colleague could not be verified for the 
timeframe provided.  The RO notified the Veteran his stressors 
could not be verified, but in April 2004 the Veteran informed a 
decision review officer that he had provided all necessary 
information.  As the stressors could not be confirmed, the RO 
denied the Veteran's claim.  In April 2007, the Board remanded 
the case to afford the RO the opportunity to seek additional 
identifying information from the Veteran and to resubmit another 
request for verification to CURR.  In April 2007, the RO sent the 
Veteran a letter requesting more specific identifying information 
regarding his stressors.  The Veteran did not respond.  
Nevertheless, the RO submitted a second CURR request.  The April 
2008 CURR response stated that a search from October through 
December 1971 had not confirmed a November 1971 attack on Korat 
Air Base or the Veteran being injured as described.  

The September 2009 Board remand directed consideration of whether 
the Veteran was on temporary duty at Da Nang Air Force Base on 
November 20, 1971 and, in the event of such confirmation, whether 
the claimed stressors occurred.  As discussed above, the April 
2010 Air Force Historical Research Agency response indicated that 
from October 1971 through December 1971 there was no evidence of 
a temporary transfer of personnel from the Veteran's squadron or 
evidence of temporary personnel assigned to the 366th Field 
Maintenance Squadron at Da Nang Air Force Base.  During that time 
period, the only evidence of an attack on the Da Nang Air Force 
Base was an October 1971 enemy mortar attack that resulted in no 
casualties.

Given the foregoing, there is no credible supporting evidence of 
record either that the Veteran served at Da Nang Air Force Base 
on November 20, 1971, that sniper fire on that day resulted in 
the shooting of a Staff Sergeant A.J., or that the Veteran 
subsequently injured his hand that required transfer to a 
hospital in Thailand where he saw many injured fellow service 
members.  Indeed, as discussed, multiple intermittent service 
treatment records during that time period demonstrate the Veteran 
was actually stationed at various bases in Thailand.  These 
service treatment records show no treatment in Vietnam nor do 
they suggest service in Vietnam.  

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in combat 
with the enemy while on active duty, his reported stressors are 
unrelated to fear of hostile military or terrorist activity or 
consistent with the places, types, and circumstances of his 
service, and there is no independent verification of the 
Veteran's reported in-service stressors.  There is no benefit of 
the doubt that could be resolved in favor of the Veteran.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


